UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 11-1733

                            UNITED STATES OF AMERICA

                                             v.

                               KEENAN DANAN QUINN,

                                                 Appellant


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (Crim. No. 2-09-cr-00720-002)
                         District Judge: Hon. Petrese B. Tucker

           Before: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL,
           AMBRO, FUENTES, SMITH , FISHER, CHAGARES, JORDAN,
          HARDIMAN, GREENAWAY, JR. and VANASKIE, Circuit Judges.

                                          ORDER

       Pursuant to Third Circuit IOP 9.2, it is hereby ORDERED that the above-

captioned case is listed en banc at the convenience of the Court, to enable the Court to

reconsider the “effective defense theory of judicial immunity” doctrine first established

by this Court in Government of the Virgin Islands v. Smith, 615 F.2d 964 (3d Cir. 1980).

       The parties are directed to electronically file supplemental briefs addressing this

issue as follows:

       Appellant’s supplemental brief shall be filed within 30 days from the date
       of this order and shall not exceed 15 pages or 7, 000 words;




                                             1
       Appellee’s brief shall be filed within 30 days from the date of filing of
       appellant’s supplemental brief and shall not exceed 15 pages or 7, 000
       words;
       Appellant’s reply brief shall be filed within 14 days from the date of filing
       appellee’s brief and shall not exceed 7 pages or 3,500 words.


The parties shall file 30 hard copies of the supplemental briefs.



In addition, the parties are hereby O R D E R E D to provide the Clerk within 14 days

from the date of this order additional 30 hard copies of the briefs and 16 copies of the

appendices previously filed in this appeal.

                                                  BY THE COURT:



                                                  /s/ Theodore A. McKee
                                                  Chief Judge

Dated: July 10, 2012

Tnh/cc:         David L. Axelrod, Esq.
                Edward C. Meehan, Jr., Esq.




                                              2